     Case: 1:18-cv-07128 Document #: 25 Filed: 05/30/19 Page 1 of 1 PageID #:119


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Lawrence v. ZionSolutions, LLC Case Number: 18-7128


An appearance is hereby filed by the undersigned as attorney for:
Defendant ZionSolutions, LLC
Attorney name (type or print): Bartholomew B. Torvik

Firm: Torvik Law LLC

Street address: 701 Main St. #204

City/State/Zip: Evanston IL 60202

Bar ID Number: 6302166 (IL)                                Telephone Number: 847-986-8568
(See item 3 in instructions)

Email Address: bart.torvik@torviklaw.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on

Attorney signature:            S/ Bartholomew B. Torvik
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
